Citation Nr: 0108912	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-06 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of an appeal from denials of service connection 
for residuals of a left ankle fracture and sciatic neuropathy 
of the left leg secondary to fracture of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served active duty from August 1974 to June 1976.

The St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), inter alia, denied entitlement to 
service connection for residuals of a left ankle fracture and 
sciatic neuropathy of the left leg secondary to fracture of 
the left ankle in a December 1997 rating decision.  The 
veteran filed a timely notice of disagreement, but was not 
issued a statement of the case until March 30, 1999.

The veteran filed a VA Form 9, Appeal to the Board, on June 
23, 1999.

This present matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 determination of the 
St. Petersburg RO, which essentially found that a timely 
substantive appeal had not been filed with respect to the 
December 1997 rating decision.

The veteran presented testimony as to the issue of timeliness 
at a personal hearing held by the Decision Review Officer at 
the local VARO in March 2000.  A copy of the transcript of 
that hearing has been associated with the claims folder.

The veteran failed to report for his scheduled January 2001 
personal hearing before a Member of the Board at the local 
VARO.


FINDINGS OF FACT

1.  The RO disallowed the veteran's claims for service 
connection for residuals of a left ankle fracture and sciatic 
neuropathy of the left leg secondary to fracture of the left 
ankle in a December 1997 rating decision.

2.  By VA letter dated December 23, 1997, the veteran was 
informed of the adverse determination, as well as his 
appellate rights and time limits on appealing the 
disallowance.

3.  The veteran filed a timely notice of disagreement, and 
the RO issued a statement of the case on March 30, 1999.

4.  The veteran did not file a substantive appeal within one 
year of being notified of the rating action or within 60 days 
of mailing of the statement of the case.


CONCLUSION OF LAW

The appellant did not timely perfect an appeal of the RO's 
December 1997 rating decision denying entitlement to service 
connection for residuals of a left ankle fracture and sciatic 
neuropathy of the left leg secondary to fracture of the left 
ankle.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 
20.300-20.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. 
Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 (1946)); 
Breslow v. Brown, 5 Vet. App. 560, 562 (1993)). 

As a matter of right, when the RO denied the appellant's 
claim for service connection for PTSD in April 1997, he was 
entitled to appeal the decision to the Board of Veterans' 
Appeals.  38 U.S.C.A. § 7104(a) (West Supp. 2000).  The 
statutes governing an appeal to the Board are set forth in 
Chapter 71, title 38, United States Code.  The law provides, 
"An application for review on appeal shall not be entertained 
unless it is in conformity with this chapter."  38 U.S.C.A. § 
7108 (West 1991).

"An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. § 
20.200 (2000).  In the instant case, the veteran filed a NOD 
within one year of the date of the determination from which 
he sought to appeal; the NOD was timely and it is not at 
issue in this decision.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.302(a) (2000).

Statute provides that a substantive appeal must be filed 
within 60 days from the date the SOC is mailed to the 
appellant and his representative, if he has one.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  Regulation provides that the 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction (the RO in this case) mails 
the SOC to the appellant, or within the remainder of the one 
year period from the date of the mailing of the letter 
notifying the appellant of the determination being appealed.  
38 C.F.R. § 20.302(b) (2000).  The date of mailing of the SOC 
is presumed to be the date of the statement of the case.  Id.

The RO furnished the veteran with a SOC addressing his left 
ankle fracture and sciatic neuropathy claims on March 30, 
1999.  Accordingly, the veteran was required to file his 
substantive appeal within the applicable 60-day period from 
the date that the RO mailed the SOC.

Review of the record reveals that the RO did not receive the 
veteran's VA Form 9 until June 23, 1999; this submission was 
well after the expiration of the applicable 60-day delimiting 
period.  The veteran's June 8, 1999 correspondence to the RO 
requesting a hearing could under some circumstances be 
reasonably construed as an "informal" substantive appeal.

Under the applicable criteria, a substantive appeal consists 
of a properly completed VA Form 9, Appeal to Board of 
Veterans Appeals, or correspondence containing the necessary 
information.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or the determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC.  While the Board must construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determinations being appealed.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (2000).

The Board further notes that an appellant may request an 
extension of the period for filing a substantive appeal for 
good cause.  The request for such an extension should be in 
writing and must be prior to the expiration of the time limit 
for filing the substantive appeal.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. §§ 20.202, 20.303 (2000). 

Moreover, in considering these laws and regulations, it is 
important to bear in mind that we are expounding upon an 
adjudication system deliberately designed by Congress to be 
pro-claimant.  See Hensley v. West, 212 F.3d 1255, 1262 (Fed. 
Cir. 2000); Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 
1999); Hodge v. West, 155 F.3d 1356, 1362-64 (Fed. Cir. 
1998).  Consequently, the Board is compelled to resolve 
"'interpretative doubt . . . in the veteran's favor'".  Boyer 
v. West, 210 F.3d 1351, 1355 (Fed. Cir. 2000) (citations 
omitted).

On June 8, 1999, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he requested that he 
be scheduled for a personal hearing at the VARO at the 
earliest in reference to his pending claims for service 
connection for left ankle fracture and sciatic neuropathy 
secondary to left ankle fracture.  The Board finds that this 
submission could be reasonably construed as a substantive 
appeal insofar as it was in response to the SOC and 
specifically identified the issues in contention.  Although 
the submission did not identify any specific errors of law or 
fact by the RO, the veteran alleged he would do so at a later 
date, i.e. his personal hearing (to require otherwise would 
essentially obviate the need for VA to ever hold such 
personal hearings).  See 38 C.F.R. § 20.202 (2000).

However, the June 8, 1999 "informal" substantive appeal was 
not timely filed.  As noted above, the RO furnished the 
veteran with a SOC addressing his claims on March 30, 1999.  
Under the applicable regulation, a veteran generally has 60-
days from this date within which to file a substantive 
appeal, i.e. until May 30, 1999.  See 38 C.F.R. § 20.303 
(2000).  In computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation.  
38 C.F.R. §§ 20.305(b), 20.306 (2000).  Here, the Board notes 
that May 30, 1999 fell on a Sunday and May 31, 1999 (the last 
Monday of the month) was Memorial Day, a legal holiday.  
Therefore, the expiration of the applicable 60-day period was 
extended to the next workday, i.e. June 1, 1999.  However, 
the veteran's "informal" substantive appeal was not filed 
until June 8, 1999, one week later.

The Court has defined a presumption of regularity to the 
effect that "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties." Clear evidence to 
the contrary is required to rebut the presumption of 
regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)); and see Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (applying the presumption of regularity to procedures 
at the RO level).  The presumption of regularity dictates 
that in the absence of clear evidence to the contrary, the RO 
mailed the notice of the rating action and the statement of 
the case as indicated and on the dates of the notices.  There 
is no evidence that anything unusual occurred in the mailing 
of the veteran's notifications or in the RO's handling of the 
claim.

According to 38 C.F.R. 20.305(a) (2000), a document 
postmarked prior to expiration of the time period will be 
accepted as a timely filing; and, if a postmark is not of 
record, the postmark date will be presumed to be five days 
before receipt of the document, excluding Saturdays, Sundays, 
and legal holidays.  However, this presumption is rebutted in 
this instance by clear evidence that the document was 
received on the same day it was date stamped by the RO.  The 
signature is followed by a date signed of "6-8-99".  It is 
unmistakable that the document was not received by mail 5 
days earlier.  In fact, it is doubtful that the document was 
even mailed, as it was filed on the same day it was signed.  
Absent a timely filed substantive appeal, there is no basis 
for a grant of the benefit sought.  

The Board is bound by the applicable law and regulations of 
the Department.  38 U.S.C.A. § 7104(c) (West 1991).  Where 
the law and not the evidence is dispositive of the issue 
before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal as to this issue 
must fail.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no 



reasonable possibility that further assistance or development 
of the claim at the RO-level will result in a grant of the 
benefits sought.


ORDER

A timely substantive appeal was not filed as to the December 
1997 rating decision denying service connection for service 
connection for residuals of a left ankle 
fracture, as well as sciatic neuropathy of the left leg 
secondary to fracture of the left ankle, and the appeal is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


